Citation Nr: 0719693	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-04 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease. 

4.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant; his spouse


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In April 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The issues of entitlement to service connection for bilateral 
hearing loss, a gastrointestinal disorder, and asbestosis are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The veteran's panic disorder and generalized anxiety 
disorder, with elements of post-traumatic stress disorder, 
are medically related to his service. 

CONCLUSION OF LAW

Panic disorder and generalized anxiety disorder, with 
elements of post-traumatic stress disorder, were incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for a psychiatric 
disability is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  It is important 
to note, however, that in March 2006, the AOJ provided notice 
with respect to the initial disability rating and effective 
date elements of the claim, and the veteran responded that he 
had no further evidence to submit.

The veteran seeks service connection for a psychiatric 
disability, which he contends is the result of his combat 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence demonstrates current diagnoses of panic disorder 
and generalized anxiety disorder, with elements of post-
traumatic stress disorder (PTSD).  See VA examination, dated 
in August 2005.  Regarding an in-service incurrence, if the 
veteran engaged in combat with the enemy during his service, 
his lay testimony of injuries sustained in service will be 
sufficient to establish such an incurrence so long as it is 
consistent with the circumstances, conditions, or hardships 
of that service.  38 U.S.C.A. § 1154(b) (West 2002).  Here, 
the veteran contends that he operated behind enemy lines, 
blew up bridges, and was in hand to hand combat with German 
forces.  

The veteran's available service personnel records confirm his 
participation in combat activities with the Office of 
Strategic Services during World War II. His duties included 
performing secret reconnaissance missions and aiding 
resistance units in France.  His assertions regarding his 
experiences in combat are, therefore, considered credible lay 
evidence of events in-service.  The remaining question is 
whether there is medical evidence of a nexus between the 
psychiatric disorders currently diagnosed and that service.  

In August 2005, the veteran underwent a VA mental disorders 
examination.  The psychiatrist reviewed the veteran's claims 
file and medical chart and conducted a full mental 
examination.  On that basis, he noted diagnoses of panic 
disorder and generalized anxiety disorder.  The psychiatrist 
further explained that while the veteran's symptoms were 
insufficient to meet the full diagnostic criteria for a PSTD 
diagnosis, he did have elements of that disorder.  He noted 
that there was no evidence that the veteran was vulnerable 
toward PTSD from his pre-trauma, meaning pre-war, experience.  
He concluded that the veteran's current diagnoses started 
shortly after returning from World War II and those 
conditions were as likely as not caused by the veteran's 
combat role in service.  

Although the veteran initially claimed service connection for 
the specific disorder of PTSD, that is not the psychiatric 
diagnosis of record.  Instead, panic disorder and generalized 
anxiety disorder, with elements of PTSD, has been diagnosed.  
The evidence demonstrates that those current disabilities are 
medically related to the veteran's combat service.  
Accordingly, the elements required for a grant of service 
connection have been established.  


ORDER

Service connection for panic disorder and generalized anxiety 
disorder, with elements of post-traumatic stress disorder, is 
granted.
REMAND

The veteran seeks service connection for hearing loss that he 
contends is the result of extreme noise exposure during 
combat operations in World War II.  Although the precise 
extent of the veteran's disorder is unknown, the medical 
evidence confirms that he has hearing loss sufficient to 
require the use of bilateral hearing aids.  The evidence also 
demonstrates that the veteran served in combat during World 
War II.  Therefore, his lay testimony of injuries and 
symptoms sustained in service will be sufficient to establish 
an in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  In this case, noise exposure 
during combat operations is consistent with this veteran's 
service.  

In his hearing before the undersigned, he testified credibly 
as to experiencing a continuity of the symptomatology of 
hearing loss since his separation.  Therefore, the evidence 
indicates that there may be an association between the 
veteran's current hearing loss and his service; a medical 
opinion must be sought.  See 38 C.F.R. § 3.159(c)(4) (2006); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The same is true of the veteran's claim for service 
connection for a gastrointestinal (GI) disorder.  Clinical 
records show that the veteran carries current diagnoses of 
gastroesophageal reflux disease (GERD) and esophageal 
stenosis.  He testified credibly that these symptoms occurred 
first in service, when he was in the field for several days 
at a time without proper nutrition and was forced to eat 
rotting food from the gardens in which they were taking 
cover.  Service medical records, though incomplete, do 
contain a January 1945 GI consultation, at which time the 
veteran reported having bilateral mid-abdominal pain that 
usually came after eating or in the middle of the night.  It 
had been present since his combat duties in France.  No 
pathology was found on radiographic examination.  To date, no 
examination or opinion has been sought in conjunction with 
this claim.  One must now be obtained.

With respect to the veteran's claim involving asbestos 
exposure, he contends that the plastic explosives which he 
carried during his combat operations behind enemy lines 
contained asbestos fibers.  This is consistent historically.  
Further development, however, is required to determine 
whether this exposure caused his current disability, as this 
is a medical question answerable by competent medical 
professionals only.  A full review of the file should be 
conducted.  Records confirm a pre-service occupation as a 
welder at the  Portsmouth Naval Shipyard, and a post-service 
occupation as a manager, and then vice president, at a shoe 
company.  There also is a history of smoking cigarettes.  
These factors must be considered in any opinion offered.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA audio 
examination to determine the nature and 
etiology of his current hearing loss disorder.  
All testing deemed necessary should be 
conducted and results reported.  Based on a 
review of the claims file, to include the 
veteran's in-service combat noise exposure and 
post-service noise exposure history, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current hearing loss is related to 
his military noise exposure.  A rationale for 
the opinion is requested.

2.  Schedule the veteran for a VA 
gastrointestinal (GI) examination to determine 
the nature and etiology of any current GI 
disorder.  All testing deemed necessary should 
be conducted and results reported.  Based on a 
review of the claims file, to include the 
veteran's in-service (January 1945) GI 
symptoms, and his post-service medical records, 
the examiner is asked to render an opinion as 
to whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current GI disorders are related to 
his symptoms in service.  A rationale for the 
opinion is requested.

3.  Forward the veteran's claims file to a VA 
physician with knowledge of asbestosis for a 
review of the records, to include those 
documenting the veteran's pre-service 
occupation as a welder at the Portsmouth Naval 
Shipyard, his presumed in-service exposure to 
asbestos in service by means of the plastic 
explosives he carried that contained asbestos 
fibers, and his post-service occupation as a 
manager in a shoe company.  The current medical 
evidence should also be reviewed.  The 
physician is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current asbestosis is related to his 
exposure in the military.  A rationale for the 
opinion is requested. 

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


